— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with violating three prison disciplinary rules. He was found guilty of one rule violation following a tier II disciplinary hearing and the determination was affirmed on administrative appeal. Petitioner later commenced this CPLR article 78 proceeding challenging the determination.
The Attorney General has advised that the determination at *1090issue has been administratively reversed and expunged from petitioner’s institutional record, and that petitioner’s $5 mandatory surcharge has been refunded. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Nowicki v Selsky, 47 AD3d 1100 [2008]; Matter ofHenriquez v Goord, 34 AD3d 962 [2006]).
Mercure, J.E, Spain, Carpinello, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.